Exhibit 10.1

FOURTEENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 16, 2016, by and among WELLS FARGO
BANK, NATIONAL ASSOCIATION, as agent (“Agent”) for the Lenders (as defined in
the Credit Agreement referred to below), the Lenders party hereto, and NUVERRA
ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation (“Borrower”).

WHEREAS, Borrower, Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 3, 2014 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”); and

WHEREAS, Agent, Lenders and Borrower have agreed to amend the Credit Agreement
in certain respects.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.

2.    Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 6 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Credit Agreement is hereby amended as follows:

(a)    Section 2.1(a)(ii)(A) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(A)    the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(x) the Letter of Credit Usage at such time, plus (y) the principal amount of
Swing Loans outstanding at such time, and

(b)    Section 2.3(b) of the Credit Agreement is hereby amended to replace the
reference to “10%” with “5%” in lieu thereof.

(c)    The last sentence of Section 2.3(d)(i) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

Notwithstanding the foregoing, no Protective Advance shall be made which would
cause (A) the aggregate amount of all Protective Advances outstanding at any one
time to exceed 10% of the Maximum Revolver Amount unless the Required Lenders
otherwise agree or (B) the aggregate amount of Revolver Usage outstanding at any
one time to exceed the Maximum Revolver Amount.



--------------------------------------------------------------------------------

(d)    The first sentence of Section 2.3(d)(ii) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrower notwithstanding that
an Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Revolving Loans, the outstanding Revolver Usage does not exceed
the Borrowing Base by more than 10% of the Maximum Revolver Amount (unless
Required Lenders agree to a higher amount), and (B) after giving effect to such
Revolving Loans, the outstanding Revolver Usage (except for and excluding
amounts charged to the Loan Account for interest, fees, or Lender Group
Expenses) does not exceed the Maximum Revolver Amount.

(e)    Section 2.10(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(c)    Field Examination and Other Fees. Borrower shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
reasonable out-of-pocket expenses (including travel, meals, and lodging) for
each field examination of Borrower and its Subsidiaries performed by personnel
employed by Agent, and (ii) the fees or charges paid or incurred by Agent (but,
in any event, no less than a charge of $1,000 per day, per Person, plus
reasonable out-of-pocket expenses (including travel, meals, and lodging)) if it
elects to employ the services of one or more third Persons to perform field
examinations of Borrower or its Subsidiaries, to establish electronic collateral
reporting systems, or to appraise the Collateral, or any portion thereof;
provided, that for so long as no Event of Default shall have occurred and be
continuing, Borrower shall not be obligated to reimburse Agent for more than 1
field examination for the period commencing on the Fourteenth Amendment
Effective Date and ending on March 31, 2017, or more than 1 full appraisal (or
desktop appraisal, at Agent’s discretion) of the Equipment for the period
commencing on the Fourteenth Amendment Effective Date and ending on March 31,
2017.

(f)    Section 2.11(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(b)    Issuing Bank shall not issue a Letter of Credit if any of the following
would result after giving effect to the requested issuance:

(i)    the Letter of Credit Usage would exceed $7,000,000, or

 

-2-



--------------------------------------------------------------------------------

(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or

(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

(g)    Section 3.2(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(c)    [Reserved].

(h)    Section 5.6 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

5.6    Insurance. Borrower will, and will cause each of its Subsidiaries to, at
Borrower’s expense, (a) maintain insurance respecting each of Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in same or
similar businesses and similarly situated and located, and (b) with respect to
all Real Property Collateral located in any area that has been designated by the
Federal Emergency Management Agency as a “Special Flood Hazard Area”, maintain
flood insurance with respect to such Real Property Collateral (including any
personal property which is located thereon) complying with the Flood Disaster
Protection Act of 1973, as amended from time to time, in an amount satisfactory
to all Lenders and otherwise satisfactory to all Lenders. All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to Agent (it being agreed that, as of the Closing Date, each of
Hartford Fire Insurance Company and ACE American Insurance Company is acceptable
to Agent) and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and, in any event, in amount, adequacy, and scope reasonably
satisfactory to Agent (it being agreed that the amount, adequacy, and scope of
the policies of insurance of Borrower in effect as of the Closing Date are
acceptable to Agent). All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non-contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation. If
Borrower or its Subsidiaries fail to maintain such insurance, Agent may arrange
for such insurance, but at Borrower’s

 

-3-



--------------------------------------------------------------------------------

expense and without any responsibility on Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Borrower shall give Agent prompt notice
of any loss exceeding $250,000 covered by its or its Subsidiaries’ casualty or
business interruption insurance. Upon the occurrence and the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

(i)    Section 5.12 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

5.12.    Further Assurances. Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents, including, if applicable, completion of all
flood insurance documentation and diligence and coverage in accordance with the
Flood Disaster Protection Act of 1973, as amended (the “Additional Documents”)
that Agent may reasonably request in form and substance reasonably satisfactory
to Agent, to create, perfect, and continue perfected or to better perfect
Agent’s Liens in all of the assets of Borrower and its Subsidiaries (whether now
owned or hereafter arising or acquired, tangible or intangible, real or
personal), to create and perfect Liens in favor of Agent in any Real Property
acquired by Borrower or any other Loan Party, and in order to fully consummate
all of the transactions contemplated hereby and under the other Loan Documents;
provided that the foregoing shall not apply to any Subsidiary of Borrower that
is a CFC if providing such documents would result in adverse tax consequences or
the costs to the Loan Parties of providing such documents are unreasonably
excessive (as determined by Agent in consultation with Borrower) in relation to
the benefits to Agent and the Lenders of the security afforded thereby. To the
maximum extent permitted by applicable law, if Borrower or any other Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
Borrower and each other Loan Party hereby authorizes Agent to execute any such
Additional Documents in the applicable Loan Party’s name and authorizes Agent to
file such executed Additional Documents in any appropriate filing office. In
furtherance of, and not in limitation of, the foregoing, each Loan Party shall
take such actions as Agent may reasonably request from time to time to ensure
that the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of Borrower and its Subsidiaries, including all
of the outstanding capital Equity Interests of Borrower’s Subsidiaries (subject
to exceptions and limitations contained in the Loan Documents with respect to
CFCs). With respect to any Real Property acquired by Borrower or any other Loan
Party on which Agent will

 

-4-



--------------------------------------------------------------------------------

be taking a Lien, (x) Borrower will give Agent no less than forty five
(45) days’ prior written notice of such acquisition, (y) Borrower or such other
Loan Party, as applicable, may not grant a Lien on such Real Property in favor
of Agent until the completion of all flood insurance documentation and diligence
and coverage in accordance with the Flood Disaster Protection Act of 1973, as
amended, by all Lenders and, (z) in the event that any such Real Property is
located in any area that has been designated by the Federal Emergency Management
Agency as a “Special Flood Hazard Area”, Borrower and Loan Parties will maintain
flood insurance with respect to such Real Property Collateral (including any
personal property which is located thereon) complying with the Flood Disaster
Protection Act of 1973, as amended from time to time, in an amount satisfactory
to all Lenders and otherwise satisfactory to all Lenders.

(j)    Section 5 of the Credit Agreement is hereby amended by inserting the
following Section 5.21 to the end thereof:

5.21    Financial Advisor; Interim CFO and Access.

(a)    If Borrower shall employ an interim chief financial officer, such interim
chief financial officer will be reasonably satisfactory to Agent on terms
reasonably satisfactory to Agent and Borrower (the “Interim CFO”). Prior to the
date on which such Interim CFO is appointed, Borrower will continue to employ
AlixPartners as financial advisor (the “Financial Advisor”) on the same terms
and conditions as those under which AlixPartners has been retained as of the
Fourteenth Amendment Effective Date.

(b)    Until the Interim CFO has been appointed and the Financial Advisor’s
engagement has been terminated, Borrower and each of its Subsidiaries hereby
authorizes Financial Advisor to communicate directly with Agent and Agent’s
professionals and advisors regarding Borrower and its Subsidiaries and any
matters within the scope of Financial Advisor’s work related thereto. Borrower
and each of its Subsidiaries hereby authorizes the Interim CFO to communicate
directly with Agent and Agent’s professionals and advisors regarding Borrower
and its Subsidiaries and any matters within the scope of the Interim CFO’s work
related thereto and, after the Interim CFO has been appointed, Borrower and each
of its Subsidiaries will cause the Interim CFO to communicate telephonically
with Agent and Agent’s professionals and advisors on a regular (no less
frequently than bi-weekly) basis to discuss Borrower and its Subsidiaries’
business performance and refinancing efforts and such other matters as Agent may
elect.

(c)    Borrower and its Subsidiaries shall cooperate fully with Agent and
Agent’s professionals and advisors and provide assistance with any and all
diligence Agent or Agent’s professionals and advisors may reasonably require,
including, but not limited to, providing Agent and Agent’s counsel and advisors
with prompt reasonable access to (x) the Financial Advisor retained by Borrower
pursuant hereto, (y) all related diligence materials and work product, including

 

-5-



--------------------------------------------------------------------------------

written reports provided by such Financial Advisor to Borrower as may be
reasonably requested by Agent (other than any such materials and reports
determined by Borrower or its counsel to be subject to the work-product doctrine
or attorney-client privilege), and (z) such other available information as Agent
or Agent’s professionals and advisors shall reasonably request.

(k)    Section 6.14 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

6.14.    Refinancing. Borrower will not fail to use commercially reasonable
efforts to cause the Obligations to be repaid in full and the Commitments
terminated on or before March 31, 2017.

(l)    Section 8.2(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 3.7, 5.1, 5.2, 5.3 (solely if Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if Borrower
refuses to allow Agent or its representatives or agents to visit Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrower’s affairs, finances, and accounts
with officers and employees of Borrower), 5.10, 5.11, 5.13, 5.14, 5.15, 5.17,
5.18, 5.19, 5.20 or 5.21 of this Agreement, (ii) Section 6 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty and
Security Agreement;

(m)    Section 8 of the Credit Agreement is hereby amended by inserting the
following Section 8.12 to the end thereof:

8.12.    Financial Advisor; Interim CFO. (a) Financial Advisor is instructed to
cease working prior to the appointment of the Interim CFO, (b) Financial
Advisor’s engagement by Borrower and its Subsidiaries, or any of the
responsibilities, authority, powers, or duties of Financial Advisor, is
terminated, suspended, or restricted in any respect prior to the appointment of
the Interim CFO, (c) the Interim CFO is instructed to cease working or (d) the
Interim CFO’s appointment by Borrower and its Subsidiaries, or any of the
responsibilities, authority, powers, or duties of Interim CFO, is terminated,
suspended, or restricted in any respect.

(n)    Section 14.1 of the Credit Agreement is hereby amended by inserting the
following subclause (g) to the end thereof:

(g) No amendment, waiver, or modification shall increase the Revolver
Commitments or extend the Maturity Date until the completion of all flood
insurance documentation, diligence and coverage as required by the Flood
Disaster Protection Act of 1973, as amended, or as otherwise satisfactory to all
Lenders.

 

-6-



--------------------------------------------------------------------------------

(o)    Schedule C-1 of the Credit Agreement is hereby replaced with Schedule C-1
attached hereto.

(p)    Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
defined term “Commitment Reduction Amount” therefrom.

(q)    Schedule 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order:

“December 2016 Repayment Block” means an amount equal to $17,000,000.

“Fourteenth Amendment Effective Date” means December 16, 2016.

(r)    Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the following defined terms as follows:

“Borrowing Base” means, as of any date of determination, the lesser of (I)
$40,000,000 and (II) the result of:

(a)    the sum of (x) 85% of the amount of Eligible Accepted Accounts and
(y) the lesser of $7,500,000 and 85% of the amount of Eligible Ticket Held
Accounts, less the amount, if any, of the Dilution Reserve, plus

(b)    the lower of

(i)    the product of 60% multiplied by the net book value (calculated in
accordance with GAAP on a basis consistent with Borrower’s historical accounting
practices) of Eligible Equipment at such time, and

(ii)    the lesser of (a) $55,000,000 and (b) the product of 80% multiplied by
the Net Orderly Liquidation Value of Eligible Equipment at such time identified
in the most recent equipment appraisal ordered and obtained by Agent, provided,
however, that, from and after the Fourteenth Amendment Effective Date, the Net
Orderly Liquidation Value of any item of Eligible Equipment as set forth in the
most recent acceptable appraisal obtained by Agent prior to the Fourteenth
Amendment Effective Date shall not be modified by any appraisal after the
Fourteenth Amendment Effective Date until March 31, 2017;

provided, that in no event shall Availability attributable to Eligible Equipment
under clause (b) of the Borrowing Base exceed the Applicable Equipment
Availability Percentage of the Borrowing Base at any time; minus

(c)    the Availability Block; minus

(d)    the December 2016 Repayment Block; minus

 

-7-



--------------------------------------------------------------------------------

(e)    the aggregate amount of Receivables Reserves, Bank Product Reserves,
Permitted Disposition Reserves, Equipment Reserves, and other Reserves, if any,
established by Agent under Section 2.1(c) of the Agreement.

“Maturity Date” means March 31, 2017.

“Maximum Revolver Amount” means $40,000,000.

(s)    Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (v) of the definition of “Permitted Indebtedness” in its
entirety to read as follows:

(v)    Indebtedness under the Term Loan Documents in an aggregate principal
amount not to exceed $58,100,000, plus any interest required or permitted to be
paid in kind under and pursuant to the Term Loan Documents.

(t)    Schedule 5.2 of the Credit Agreement is hereby amended by replacing the
section titled “Monthly (no later than the 10th Business Day of each month)”
with the following sections in lieu thereof and by re-numbering the remainder of
such Schedule 5.2 in appropriate alphabetical order:

 

At least every other week (no later than the third Business Day of such week)   

(a) an executed Borrowing Base Certificate,

 

(b) a detailed aging, by total, of Borrower’s and its Subsidiaries Accounts,
together with a reconciliation and supporting documentation for any reconciling
items noted (delivered electronically in an acceptable format, if Borrower has
implemented electronic reporting), and

 

(c) a summary aging, by vendor, of Borrower’s and its Subsidiaries’ accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if Borrower has implemented electronic reporting) and an aging, by
vendor, of any held checks,

 

-8-



--------------------------------------------------------------------------------

Monthly (no later than the 10th Business Day of each month)   

(d) an Account roll-forward, in a format acceptable to Agent in its discretion,
with supporting details supplied from sales journals, collection journals,
credit registers and any other records, tied to the beginning and ending account
receivable balances of Borrower’s general ledger,

 

(e) a detailed aging, by total, of Borrower’s and its Subsidiaries Accounts,
together with a reconciliation and supporting documentation for any reconciling
items noted (delivered electronically in an acceptable format, if Borrower has
implemented electronic reporting),

 

(f) a general ledger trial balance and a detailed calculation of those Accounts
that are not eligible for the Borrowing Base, if Borrower has not implemented
electronic reporting,

 

(g) a summary aging, by vendor, of Borrower’s and its Subsidiaries’ accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if Borrower has implemented electronic reporting) and an aging, by
vendor, of any held checks,

 

(h) a detailed report regarding Borrower’s and its Subsidiaries’ cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash,
and

 

(i) a detailed report showing additions of, and deletions to, Eligible
Equipment, and a calculation of the net book value (calculated in accordance
with GAAP on a basis consistent with Borrower’s historical accounting practices)
of Eligible Equipment at the end of such period.

3.    Effectiveness of the Amendment; Continuing Effect. Except as expressly set
forth in Section 2 of this Amendment, nothing in this Amendment shall constitute
a modification or alteration of the terms, conditions or covenants of the Credit
Agreement or any other Loan Document, or a waiver of any other terms or
provisions thereof, and the Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue in full force and effect, in each case as
amended hereby. This Amendment is a Loan Document.

4.    Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.

 

-9-



--------------------------------------------------------------------------------

5.    Conditions to Effectiveness. The amendments set forth in Section 2 shall
become effective upon the satisfaction of each of the following conditions
precedent, in each case satisfactory to Agent in all respects:

(a)    Agent shall have received a copy of this Amendment executed and delivered
by Agent, the Lenders party hereto, and the Loan Parties;

(b)    Agent shall have received evidence satisfactory to Agent in its sole
discretion that (i) the Borrower has received $25,000,000 of net proceeds of
additional Indebtedness under the Term Loan Documents on the same terms and
conditions as the Term Loan Debt as in existence on the date hereof or on such
other terms and conditions acceptable to Agent and the Required Lenders (the
“Additional Term Loan Debt”), (ii) $3,000,000 of such Additional Term Loan Debt
has been received in the Nuverra Environmental Solutions Inc., Master Operating
Account ending -7839 (the “Master Account”), (iii) $22,000,000 of such
Additional Term Loan Debt (the “Revolving Loan Repayment Amount”) has been
applied to the outstanding Revolving Loans and (iv) all of such Additional Term
Loan Debt is subject to the terms and conditions of the Pari Passu Intercreditor
Agreement as “Term Loan Obligations” (as defined in the Pari Passu Intercreditor
Agreement);

(c)    Agent shall have received an executed copy of an amendment to the Pari
Passu Intercreditor Agreement in form and substance satisfactory to Agent;

(d)    Agent shall have received an executed copy of an amendment to the Second
Lien Intercreditor Agreement, and such other documents or instruments reasonably
required by Agent, each in form and substance satisfactory to Agent;

(e)    Agent shall have received executed copies of new promissory notes for
each Lender requesting such notes, each in form and substance satisfactory to
Agent; and

(f)    no Default or Event of Default shall have occurred and be continuing on
the date hereof.

6.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that:

(a)    after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which Borrower is a party are true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b)    no Default or Event of Default has occurred and is continuing; and

 

-10-



--------------------------------------------------------------------------------

(c)    this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

7.    Additional Term Loan Debt.

(a)    Agent and Lenders hereby agree not to exercise any remedies with respect
to the portion of cash proceeds of the Additional Term Loan Debt that are
deposited in the Master Account as set forth in Section 5(b)(ii), excluding, for
the avoidance of doubt, the Revolving Loan Repayment Amount (the “Additional
Term Loan Proceeds”), including but not limited to exercising rights of setoff
or exerting control over such Additional Term Loan Proceeds pursuant any Control
Agreement unless there is an Event of Default after the date hereof and the
administrative agent for the Additional Term Loan Debt (the “Term Loan Agent”)
consents to such exercise of remedies; provided that Borrower hereby agrees that
Agent and Lenders will have no duty to advance funds under the Credit Agreement
until the Borrower provides evidence, in form and substance reasonably
acceptable to Agent, that all of the Additional Term Loan Proceeds have been
spent by Borrower and the balance of funds in the Master Account is no greater
than it was immediately before Borrower’s receipt of the Additional Term Loan
Proceeds; provided, further, that any Additional Term Loan Proceeds not used by
the Borrower by March 31, 2017 shall be used by Borrower to repay the Additional
Term Loan Debt on such date. The Term Loan Agent is an intended third-party
beneficiary of this Section 7(a).

(b)    In the event that Agent and/or Lenders foreclose on or otherwise obtain
direct control over the Additional Term Loan Proceeds in contravention of the
terms and conditions of this Section 7, such Additional Term Loan Proceeds shall
be deemed to be held in trust by the Agent, Lenders or other custodian of such
funds (as applicable) for the benefit solely of the lenders that funded the
Additional Term Loan Debt described in Section 5(b)(i) above, and such
Additional Term Loan Proceeds shall be turned over to Term Loan Agent on demand
and in the form received for distribution by Term Loan Agent to the lenders that
funded the Additional Term Loan Debt. For the avoidance of doubt, as between the
lenders that funded the Additional Term Loan Debt and the Agent, this Section 7
shall constitute a subordination agreement among lenders for purposes of
applying 11 U.S.C. § 510(a).

8.    Miscellaneous.

(a)    Expenses. Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of Agent (including reasonable attorneys’ fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

(b)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan

 

-11-



--------------------------------------------------------------------------------

Document, the terms and provisions set forth in Section 12 of the Credit
Agreement are expressly incorporated herein by reference.

(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Agreement.

(d)    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

9.    Release.

(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of Borrower and each Guarantor that executes
a Consent and Reaffirmation to this Amendment, on behalf of itself and its
successors, assigns, and other legal representatives (Borrower, each Guarantor
and all such other Persons being hereinafter referred to collectively as the
“Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
Issuing Bank and Lenders, and their successors and assigns, and their present
and former shareholders, Affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(Agent, Issuing Bank, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Amendment, in any way
related to or in connection with the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

(b)    Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(c)    Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

 

-12-



--------------------------------------------------------------------------------

[Signature Page Follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC., as Borrower By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender By:  

/s/ Zachary S. Buchanan

Name:   Zachary S. Buchanan Title:   Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Lauren Trussell

Name:   Lauren Trussell Title:   Vice President



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ John F. Kendrick

Name:   John F. Kendrick Title:   Officer



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP., as a Lender By:  

/s/ Edward Behnen

Name:   Edward Behnen Title:   Director



--------------------------------------------------------------------------------

ASCRIBE II INVESTMENTS, LLC, as a Lender By:  

/s/ Lawrence First

Name:   Lawrence First Title:   Managing Director ASCRIBE III INVESTMENTS, LLC,
as a Lender By:  

/s/ Lawrence First

Name:   Lawrence First Title:   Managing Director



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Fourteenth Amendment to Amended and Restated Credit
Agreement (terms defined therein and used, but not otherwise defined, herein
shall have the meanings assigned to them therein); (ii) consents to Borrower’s
execution and delivery thereof; (iii) agrees to be bound thereby, including
Section 9 of the foregoing Fourteenth Amendment to Amended and Restated Credit
Agreement; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Documents to which the undersigned is a party and
reaffirms that each such Loan Document is and shall continue to remain in full
force and effect. Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor understands
that Agent and Lenders have no obligation to inform such Guarantor of such
matters in the future or to seek such Guarantor’s acknowledgment or agreement to
future consents, amendments or waivers, and nothing herein shall create such a
duty.

 

HECKMANN WATER RESOURCES CORPORATION By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President HECKMANN WATER RESOURCES (CVR), INC.
By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President 1960 WELL SERVICES, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President and Chief Operating Officer



--------------------------------------------------------------------------------

HEK WATER SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President and Chief Operating Officer
APPALACHIAN WATER SERVICES, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President and Chief Operating Officer BADLANDS
POWER FUELS, LLC, a Delaware limited liability company By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President BADLANDS POWER FUELS, LLC, a North
Dakota limited liability company By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President LANDTECH ENTERPRISES, L.L.C. By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President



--------------------------------------------------------------------------------

BADLANDS LEASING, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President IDEAL OILFIELD DISPOSAL, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President NUVERRA TOTAL SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President NES WATER SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President HECKMANN WOODS CROSS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment  

Wells Fargo Bank, National Association

   $ 12,244,898   

Bank of America, N.A.

   $ 8,163,265   

Citizens Bank of Pennsylvania

   $ 8,163,265   

Capital One Business Credit Corp.

   $ 5,714,286   

Ascribe II Investments, LLC

   $ 462,398   

Ascribe III Investments, LLC

   $ 5,251,888      

 

 

 

All Lenders

   $ 40,000,000      

 

 

 